Name: 81/58/ECSC: Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 20 January 1981 laying down the arrangements applicable to trade between the Hellenic Republic and the OCT in products covered by that Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-02-27

 Avis juridique important|41981D005881/58/ECSC: Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 20 January 1981 laying down the arrangements applicable to trade between the Hellenic Republic and the OCT in products covered by that Community Official Journal L 053 , 27/02/1981 P. 0067 - 0068 Spanish special edition: Chapter 11 Volume 14 P. 0172 Portuguese special edition Chapter 11 Volume 14 P. 0172 ++++DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL OF 20 JANUARY 1981 LAYING DOWN THE ARRANGEMENTS APPLICABLE TO TRADE BETWEEN THE HELLENIC REPUBLIC AND THE OCT IN PRODUCTS COVERED BY THAT COMMUNITY ( 81/58/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , WHEREAS THE MEMBER STATES HAVE CONCLUDED AMONG THEMSELVES THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY ; WHEREAS THE 1979 ACT OF ACCESSION PROVIDES FOR THE NECESSITY OF ADJUSTMENTS AND TRANSITIONAL MEASURES AS REGARDS TRADE RELATIONS BETWEEN THE HELLENIC REPUBLIC AND CERTAIN THIRD COUNTRIES ; IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 FROM 28 FEBRUARY 1981 UNTIL 28 FEBRUARY 1985 , THE ARRANGEMENTS APPLICABLE TO TRADE BETWEEN THE HELLENIC REPUBLIC AND THE OCT SHALL BE THOSE RESULTING FROM DECISION 76/570/ECSC ( 1 ) OPENING TARIFF PREFERENCES FOR ECSC PRODUCTS ORIGINATING IN THE OCT , AS LAST AMENDED BY DECISION 80/163/ECSC ( 2 ) , AND FROM THE ANNEX HERETO . ARTICLE 2 MEMBER STATES SHALL TAKE THE MEASURES NECESSARY TO IMPLEMENT THIS DECISION . DONE AT BRUSSELS , 20 JANUARY 1981 . THE PRESIDENT CH . A . VAN DER KLAAUW ( 1 ) OJ NO L 176 , 1 . 7 . 1976 , P . 99 . ( 2 ) OJ NO L 35 , 12 . 2 . 1980 , P . 27 . ANNEX SPECIFIC CONDITIONS OF APPLICATION OF DECISION 76/570/ECSC TO TAKE ACCOUNT OF THE ACCESSION OF THE HELLENIC REPUBLIC ARTICLE 1 FOR THE PRODUCTS COVERED BY DECISION 76/570/ECSC , THE HELLENIC REPUBLIC SHALL PROGRESSIVELY ABOLISH CUSTOMS DUTIES ON IMPORTS OF PRODUCTS ORIGINATING IN THE OCT IN ACCORDANCE WITH THE FOLLOWING TIMETABLE : - ON 28 FEBRUARY 1981 , EACH DUTY SHALL BE REDUCED TO 90 % OF THE BASIC DUTY , - ON 1 JANUARY 1982 , EACH DUTY SHALL BE REDUCED TO 80 % OF THE BASIC DUTY , - THE FOUR OTHER REDUCTIONS OF 20 % EACH SHALL BE MADE ON : - 1 JANUARY 1983 , - 1 JANUARY 1984 , - 1 JANUARY 1985 , - 1 JANUARY 1986 . ARTICLE 2 THE BASIC DUTY TO WHICH THE SUCCESSIVE REDUCTIONS AS PROVIDED FOR IN ARTICLE 1 ARE TO BE APPLIED SHALL , FOR EACH PRODUCT , BE THE DUTY ACTUALLY APPLIED ON 1 JULY 1980 BY THE HELLENIC REPUBLIC IN RESPECT OF THE OCT . ARTICLE 3 1 . THE HELLENIC REPUBLIC SHALL PROGRESSIVELY ABOLISH CHARGES HAVING AN EQUIVALENT EFFECT TO CUSTOMS DUTIES ON IMPORTS OF PRODUCTS ORIGINATING IN THE OCT IN ACCORDANCE WITH THE FOLLOWING TIMETABLE : - ON 28 FEBRUARY 1981 , EACH CHARGE SHALL BE REDUCED TO 90 % OF THE BASIC RATE , - ON 1 JANUARY 1982 , EACH CHARGE SHALL BE REDUCED TO 80 % OF THE BASIC RATE , - THE FOUR OTHER REDUCTIONS OF 20 % EACH SHALL BE MADE ON : - 1 JANUARY 1983 , - 1 JANUARY 1984 , - 1 JANUARY 1985 , - 1 JANUARY 1986 . 2 . THE BASIC RATE TO WHICH THE SUCCESSIVE REDUCTIONS AS PROVIDED FOR IN PARAGRAPH 1 ARE TO BE APPLIED , SHALL , FOR EACH PRODUCT BE THE RATE APPLIED BY THE HELLENIC REPUBLIC ON 31 DECEMBER 1980 IN RESPECT OF THE COMMUNITY OF NINE . 3 . ANY CHARGE HAVING AN EQUIVALENT EFFECT TO A CUSTOMS DUTY ON IMPORTS INTRODUCED AS FROM 1 JANUARY 1979 IN TRADE BETWEEN GREECE AND THE OCT SHALL BE ABOLISHED ON 28 FEBRUARY 1981 . ARTICLE 4 IF THE HELLENIC REPUBLIC SUSPENDS OR REDUCES , MORE QUICKLY THAN ENVISAGED IN THE ESTABLISHED TIMETABLE , CUSTOMS DUTIES OR CHARGES HAVING AN EQUIVALENT EFFECT ON PRODUCTS IMPORTED FROM THE COMMUNITY OF NINE , THE HELLENIC REPUBLIC SHALL ALSO SUSPEND OR REDUCE , TO THE SAME LEVEL , THE DUTIES OR CHARGES HAVING AN EQUIVALENT EFFECT ON PRODUCTS ORIGINATING IN THE OCT . ARTICLE 5 1 . IMPORT DEPOSITS AND CASH PAYMENTS IN FORCE IN GREECE ON 31 DECEMBER 1980 WITH REGARD TO IMPORTS OF PRODUCTS ORIGINATING IN THE OCT SHALL BE PROGRESSIVELY ELIMINATED OVER A PERIOD OF THREE YEARS FROM 28 FEBRUARY 1981 . THE RATE OF IMPORT DEPOSITS AND CASH PAYMENTS SHALL BE REDUCED IN ACCORDANCE WITH THE FOLLOWING TIMETABLE : - 28 FEBRUARY 1981 : 25 % , - 1 JANUARY 1982 : 25 % , - 1 JANUARY 1983 : 25 % , - 1 JANUARY 1984 : 25 % . 2 . IF THE HELLENIC REPUBLIC REDUCES TOWARDS THE COMMUNITY OF NINE THE RATE OF IMPORT DEPOSITS OR CASH PAYMENTS MORE QUICKLY THAN PROVIDED UNDER THE TIMETABLE SET OUT IN PARAGRAPH 1 , THE HELLENIC REPUBLIC SHALL MAKE THE SAME REDUCTION WITH REGARD TO IMPORTS OF PRODUCTS ORIGINATING IN THE OCT .